UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported) May 17, 2011 Commission Registrant; State of Incorporation; I.R.S. Employer File Number Address; and Telephone Number Identification No. 333-21011 FIRSTENERGY CORP. 34-1843785 (An Ohio Corporation) 76 South Main Street Akron, OH44308 Telephone (800)736-3402 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2.): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders FirstEnergy Corp. held its Annual Meeting of Shareholders on May 17, 2011 in Akron, Ohio.The matters voted upon and the final results of the vote were as follows: Item 1 – The following persons (comprising all members of the Board of Directors) were elected to FirstEnergy's Board of Directors for a term expiring at the Annual Meeting of Shareholders in 2012 and until their successors have been elected: Number of Votes For Withheld Broker Non-Votes Paul T. Addison Anthony J. Alexander Michael J. Anderson Dr. Carol A. Cartwright William T. Cottle Robert B. Heisler, Jr. Julia L. Johnson Ted J. Kleisner Ernest J. Novak, Jr. Catherine A. Rein George M. Smart Wes M. Taylor Jesse T. Williams, Sr. Item 2 – Ratify the appointment of PricewaterhouseCoopers LLP as the Company’s independent registered public accounting firm, for the 2011 fiscal year.There were no broker non-votes for this item.Item 2 received the following vote: Number of Votes For Against Abstentions Item 3 – Amendment to the Amended Code of Regulations to reduce the percentage of shares required to call a special meeting of shareholders.The proposal received the following vote: Number of Votes For Against Abstentions Broker Non-Votes Item 4 – Advisory vote on executive compensation.The proposal received the following vote: Number of Votes For Against Abstentions Broker Non-Votes Item 5 – Advisory vote on frequency of the advisory vote on executive compensation.The proposal received the following vote: Number of Votes One Year Two Years Three Years Abstentions Broker Non-Votes In light of the Board of Directors’ recommendation for a “one year” vote frequency for the advisory vote on executive compensation, which received a majority of votes cast by our shareholders, the Board of Directors has determined that future advisory votes on executive compensation will be submitted to shareholders annually until the next required shareholder vote on this matter. 2 Item 6 - A shareholder proposal requesting that the Board of Directors prepare a report on coal combustion waste.The proposal received the following vote: Number of Votes For Against Abstentions Broker Non-Votes Item 7 - A shareholder proposal requesting that the Board of Directors undertake the steps necessary to lower the percentage of shares required for shareholders to take action by written consent.The proposal received the following vote: Number of Votes For Against Abstentions Broker Non-Votes Item 8 - A shareholder proposal requesting that the Board of Directors initiate the process to amend the Company’s articles of incorporation to adopt a majority vote standard for the election of directors.The proposal received the following vote: Number of Votes For Against Abstentions Broker Non-Votes Item 9 - A shareholder proposal requesting that the Board of Directors issue a report on the financial risks of continued reliance on coal.The proposal received the following vote: Number of Votes For Against Abstentions Broker Non-Votes Reference is made to FirstEnergy’s 2011 Proxy Statement filed with the Securities and Exchange Commission on April 1, 2011, for more information regarding the proposals set forth above and the vote required for approval of these matters. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto authorized. May 18, 2011 FIRSTENERGY CORP. Registrant By: /s/Harvey L. Wagner Harvey L. Wagner Vice President, Controller and Chief Accounting Officer 3
